DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to Chinese Utility Model Patent Application No. 201821494005.4 filed on September 12, 2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said fabric body".  There is insufficient antecedent basis for this limitation in the claim. Is “fabric body” referring to the bassinet or the play yard?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 7055191 B1, hereinafter Chen, in view of Zhao et al US 20090049605 A1, hereinafter Zhao.
	Re Claim 1, Chen teaches:
A play yard (at least [Abstract] “A playpen”.) comprising: a frame body having first and second lateral sides that are opposite in a transverse direction (at least Fig. 1 and [Col. 1 lines 64-67] “a plurality of support bars 32”.); 
a bassinet disposed between said first and second lateral sides of said frame body, including a backrest, and having a lower end portion attached to said frame body, and an upper end portion mounted with said backrest (at least Fig. 1 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “a bed cushion 30 supported on the support bars 32”.); 
a strap (at least Figs. 2-3 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “a plurality of fixing straps 31”.); and 
an adjusting mechanism including a connecting unit connecting said free end of said strap to said second lateral side of said frame body such that an effective length of said strap between a portion of said strap disposed within said connecting unit and said fixed end is adjustable to change an inclination of said backrest when said free end moves relative to said connecting unit (at least Figs. 3 and 5 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “plurality of holders 1 each secured on a respective one of the positioning seats 2 and each connected to a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed cushion 30 on the support bars 32”).
Chen does not explicitly teach:
a strap having a fixed end fastened to said first lateral side of said frame body, and a free end connected to said second lateral side of said frame body for supporting said upper end portion of said bassinet on said strap.
However, Zhao teaches:
a strap having a fixed end fastened to said first lateral side of said frame body, and a free end connected to said second lateral side of said frame body for supporting said upper end portion of said bassinet on said strap (at least Fig. 1 element 515 and [0014] “of strengtheners 515 connecting between the first side 511 and the second side 512. The positioners 522 may pass through ring structures formed at the ends of the strengtheners 515 and can be removed from the bassinet body 51”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by Chen with the strap taught by Zhao because both are directed towards the same field of endeavor of play yards and doing so involves the use of a known technique (providing a strap connecting opposing ends of the frame as taught by Zhao) with a  known device (play yard taught by Zhao) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it secures the bassinet.
Re Claim 2, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 1 (detailed with respect to claim 1). 
Chen further teaches:
wherein said connecting unit includes an engaging element configured to limit length adjustment of said strap and operable to change between an engaged position and a disengaged position, said engaging element engaging said strap when in the engaged position (at least Figs. 5-6 and [Col. 2 lines 20-35] “The snapping plate 12 of each of the holders 1 has two sides each formed with a fixing slot 121 for binding a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed , so that said free end is allowed to move relative to said connecting unit in a single direction away from said fixed end such that said effective length is shortened (at least Fig. 6), said engaging element being disengaged from said strap when in the disengaged position, so that said free end is allowed to move relative to said connecting unit in both directions such that said effective length is shortened and lengthened (at least Fig. 5).
Re Claim 6, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 2 (detailed with respect to claim 2). 
Chen further teaches:
wherein said connecting unit further includes a biasing member connected to said engaging element and biasing said engaging element to the engaged position (at least Figs. 4-6 and [Col. 2 lines 20-35] “The snapping plate 12 of each of the holders 1 has two sides each formed with a fixing slot 121 for binding a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed cushion 30 on the snapping plate 12 of each of the holders”.).
Re Claim 8, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 1 (detailed with respect to claim 1). 
Chen further teaches:
wherein said bassinet has a bassinet body (at least Fig. 1 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “a bed cushion 30”.), said play yard further comprising a plurality of position limiting elements woven to and disposed under said fabric body, said strap extending through said position limiting elements so as to support said fabric body (at least Figs. 3 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “plurality of holders 1 each secured on a respective one of the positioning seats 2 and each connected to a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed cushion 30 on the support bars 32”).
Re Claim 9, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 1 (detailed with respect to claim 1). 
Chen further teaches:
further comprising a plurality of connectors fixedly connecting said bassinet to said frame body (at least Figs. 2-3 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “a plurality of fixing straps 31 […] plurality of holders 1 each secured on a respective one of the positioning seats 2 and each connected to a respective one of the fixing straps 31”.).
Re Claim 10, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 9 (detailed with respect to claim 9). 
Chen further teaches:
wherein each of said connectors is a C-shape snap ring connected fixedly to said bassinet and sleeved on a portion of said frame body (at least Figs. 5-6 and [Col. 2 lines 15-25] “The sleeve 11 of each of the holders 1 has a substantially C-shaped cross-section to encompass a periphery of the respective support bar 32. The sleeve 11 of each of the holders 1 has two distal ends each formed with a locking plate 111 to lock the sleeve 11 on the respective support bar 32”.).

Claims 3-5, 7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Zhao and further in view of Yang US 20160052442 A1, hereinafter Yang.
Re Claim 3, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 2 (detailed with respect to claim 2). 
Chen further teaches:
wherein said connecting unit includes an anchored element fixedly connected to said second lateral side of said frame body (at least Figs. 2-3 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “The fixing device includes a plurality of positioning seats 2 each mounted on a respective one of the support bars 32, and a plurality of holders 1 each secured on a respective one of the positioning seats 2 and each connected to a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed cushion 30 on the support bars 32”.).
The combination of Chen and Zhao does not explicitly teach:
said engaging element being pivotally connected to said anchored element to pivot between the engaged position and the disengaged position.
However, Yang teaches:
said engaging element being pivotally connected to said anchored element to pivot between the engaged position and the disengaged position (at least Figs. 3-6 and [0040] “Therefore, the ratchet set 6 and the reel 5 cannot be rotated counterclockwise, but can be rotated clockwise”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by the combination of Chen and Zhao with the ratchet taught by Yang because both are directed towards the same field of endeavor of engaging straps and doing so involves the use of a known technique (rotating a ratchet to adjust straps as taught by Yang) with a  known device (play yard with straps and anchors taught by the combination of Chen and Zhao) with predictable results. In other words, Yang teaches the technique of 
Re Claim 4, the combination of Chen, Zhao, and Yang teaches:
The play yard as claimed in Claim 3 (detailed with respect to claim 3). 
wherein one of said anchored element and said engaging element is formed with a ratchet portion and the other one of said anchored element and said engaging element is formed with at least one pawl engageable with said ratchet portion.
The combination of Chen and Zhao does not explicitly teach:
wherein one of said anchored element and said engaging element is formed with a ratchet portion and the other one of said anchored element and said engaging element is formed with at least one pawl engageable with said ratchet portion.
However, Yang teaches:
wherein one of said anchored element and said engaging element is formed with a ratchet portion and the other one of said anchored element and said engaging element is formed with at least one pawl engageable with said ratchet portion (at least Figs. 3-6 and [0014] “an operating device connected to the first strap; a reel passing through the controlling device and the operating device along an axial line, the second strap wound around the reel; a pawl device having a first through hole and at least one first pawl member, the first through hole formed on the operating device therethrough, along the axial line, the reel passing through the through holes, the first pawl member defined on an inner wall of the first through hole; and at least one ratchet set mounted on the reel”.).

Re Claim 5, the combination of Chen, Zhao, and Yang teaches:
The play yard as claimed in Claim 3 (detailed with respect to claim 3). 
The combination of Chen and Zhao does not explicitly teach:
wherein said anchored element is formed with at least one pawl and said engaging element is formed with a ratchet portion that engages said at least one pawl when said engaging element is in the engaged position and that is disengaged from said at least one pawl when said engaging element is in the disengaged position, said strap being snapped into a space between said pawl and said ratchet portion such that said free end is allowed to move in the direction away from said fixed end when said engaging element is in the engaged position, said free end being unsnapped when said engaging element is in the disengaged position.
However, Yang teaches:
wherein said anchored element is formed with at least one pawl and said engaging element is formed with a ratchet portion that engages said at least one pawl when said engaging element is in the engaged position and that is disengaged from said at least one pawl when said engaging element is in the disengaged position, said strap being snapped into a space between said pawl and said ratchet portion such that said free end is allowed to move in the direction away from said fixed end when said engaging element is in the engaged position, said free end being unsnapped when said engaging element is in the disengaged position (at least Figs. 8-9 and [0044] “When the user wants to unwind the second strap 22 from the reel 5, the user holds the handle 32 and pulls the controlling device 3 away from the reel 5 to a unlock position […] the ratchet buckle is completely folded up; wherein, each extending portion 33 moves the reel 5 in the first through portion 711 of each first through hole 71, so as to disengage the first engaging portion 721 of each first pawl member 72 and the second engaging portion 741 of each second pawl member 74 from the ratchet set 6”.).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by the combination of Chen and Zhao with the ratchet taught by Yang because both are directed towards the same field of endeavor of engaging straps and doing so involves the use of a known technique (rotating a ratchet to adjust straps as taught by Yang) with a  known device (play yard with straps and anchors taught by the combination of Chen and Zhao) with predictable results. In other words, Yang teaches the technique of using a ratchet to secure straps, and it would be obvious to use a ratchet to do so instead of the strap engaging holder fixed on the frame as taught by the combination of Chen and Zhao. A person having ordinary skill in the art would have been motivated to do so because “the user wants to unwind” (Yang [0044]).
Re Claim 7, the combination of Chen, Zhao, and Yang teaches:
The play yard as claimed in Claim 3 (detailed with respect to claim 3). 
Chen further teaches:
wherein said bassinet has a bassinet body, and said anchored element is formed with a connecting space for receiving a portion of said fabric body therein (at least Fig. 1 and [Col. 1 lines 64-67 to Col. 2 lines 1-10] “a bed cushion 30 supported on the support bars 32 and provided with a plurality of fixing straps 31, and a fixing device mounted between the support bars 32 and the bed cushion 30 to fix the bed cushion 30 on the support bars 32”.).
Re Claim 11, the combination of Chen and Zhao teaches:
The play yard as claimed in Claim 2 (detailed with respect to claim 2). 
Chen further teaches:
wherein said connecting unit further includes a first mount connected fixedly to said second lateral side of said frame body (at least Figs. 5-6 and [Col. 2 lines 10-25] “Each of the holders 1 has a lower end formed with a sleeve 11 mounted on a respective one of the support bars 32 and an upper end formed with a snapping plate 12 mounted on a respective one of the positioning seats 2”), and a coupling element detachably connected to said first mount (at least Figs. 5-6 and [Col. 2 lines 20-35] “The snapping plate 12 of each of the holders 1 has two sides each formed with a fixing slot 121 for binding a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed cushion 30 on the snapping plate 12 of each of the holders”.). 
The combination of Chen and Zhao does not explicitly teach:
said engaging element being pivotally connected to said coupling element and pivotable between the engaged position and the disengaged position.
However, Yang teaches:
said engaging element being pivotally connected to said coupling element and pivotable between the engaged position and the disengaged position (at least Figs. 3-6 and [0040] “Therefore, the ratchet set 6 and the reel 5 cannot be rotated counterclockwise, but can be rotated clockwise”.)
. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the play yard taught by the combination of Chen and Zhao with the ratchet taught by Yang because both are directed towards the same field of endeavor of engaging straps and doing so involves the use of a known technique (rotating a ratchet to adjust straps as taught by Yang) with a  known device (play yard with straps and anchors taught by the combination of Chen and Zhao) with predictable results. In other words, Yang teaches the technique of using a ratchet to secure straps, and it would be obvious to use a ratchet to do so instead of the strap engaging holder fixed on the frame as taught by the combination of Chen and Zhao. A person having ordinary skill in the art would have been motivated to do so because “the user continues rotating the 
Re Claim 12, the combination of Chen, Zhao, and Yang teaches:
The play yard as claimed in Claim 11 (detailed with respect to claim 11). 
Chen further teaches:
wherein said adjusting mechanism further includes a second mount connected fixedly to said first lateral side of the frame portion, said fixed end of said strap being fastened to said second mount (at least Figs. 5-6 and [Col. 2 lines 10-25] “Each of the holders 1 has a lower end formed with a sleeve 11 mounted on a respective one of the support bars 32 and an upper end formed with a snapping plate 12 mounted on a respective one of the positioning seats 2” and [Col. 2 lines 20-35] “The snapping plate 12 of each of the holders 1 has a bottom formed with a catch plate 120 (see FIG. 4) rested on a bottom of the respective positioning seat 2 to secure the snapping plate 12 on the respective positioning seat 2”.).
Re Claim 13, the combination of Chen, Zhao, and Yang teaches:
The play yard as claimed in Claim 11 (detailed with respect to claim 11). 
Chen further teaches:
wherein one of said first mount and said coupling element includes a dovetail tongue, and the other one of said first mount and said coupling element includes a dovetail groove portion detachably engaging said dovetail tongue (at least Fig. 4 and [Col. 2 lines 20-35] “The snapping plate 12 of each of the holders 1 has a substantially L-shaped cross-section to encompass a periphery of the respective positioning seat 2 […] The snapping plate 12 of each of the holders 1 has two sides each formed with a fixing slot 121 for binding a respective one of the fixing straps 31 of the bed cushion 30 to fix the bed cushion 30 on the snapping plate 12 of each of the holders 1”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        1/22/2021